DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 13, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NONAKA et al. (US 2017/0299883 A1; NONAKA).
As of claim 1, NONAKA teaches an optical device 20 [fig 3] comprising a holder 240 (base) [fig 3] [0075] and a light transmissive plate 202 [fig 3] [0076], wherein the holder 240 [fig 3] comprises a first frame 204 [fig 3] [0072] and a second frame 205 [fig 3] [0072] connected to each other [fig 3], and the first frame 204 [fig 3] is located inside the second frame 205 [fig 3], and  5the light transmissive plate 202 [fig 3] is disposed inside the first frame 204 [fig 3], and the light transmissive plate 202 [fig 3] has a surface (rectangular surface) [fig 3], wherein the first frame 204 [fig 3] has at least one inner surface [fig3] and comprises at least one surface supporting part 208 (frame-shaped support section) [fig 3] [0072], the at least one surface supporting part 208 [fig 3] extends along a direction (longer side of the first frame 204) [fig 3] from the at least one inner surface of the first frame 204 [fig 3] towards a center of the first frame 204 [fig 3], 
As of claim 2, NONAKA teaches the surface of the light transmissive plate 202 [fig 3] 15comprises a peripheral region (longer side of 202) [fig 3], and a part of the peripheral region (longer side of 202) [fig 3] is positioned to be aligned with and supported 204 [fig 3] by the at least one surface supporting part 204 [fig 3].
As of claim 13, NONAKA teaches the light incident surface of the light transmissive plate 202 [fig 3] [0076] or a light emitting surface of the light transmissive plate (optical member 202 is formed of a light transmissive plate-shaped body) [0076].  
As of claim 18, NONAKA teaches a projector [fig 1] comprising an optical device 20 [fig 3] comprising a holder 240 (base) [fig 3] [0075] and a light transmissive plate 202 [fig 3] [0076], wherein the holder 240 [fig 3] comprises a first frame 204 [fig 3] [0072] and a second frame 205 [fig 3] [0072] connected to each other [fig 3], and the first frame 204 [fig 3] is located inside the second frame 205 [fig 3], and  5the light transmissive plate 202 [fig 3] is disposed inside the first frame 204 [fig 3], and the light transmissive plate 202 [fig 3] has a surface (rectangular surface) [fig 3], wherein the first frame 204 [fig 3] has at least one inner surface [fig3] and comprises at least one surface supporting part 208 (frame-shaped support section) [fig 3] [0072], the at least one surface supporting part 208 [fig 3] extends along a direction (longer side of the first frame 204) [fig 3] from the at least one inner surface of the first frame 204 [fig 3] towards .  
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 3, the closest prior art NONAKA et al. (US 2017/0299883 A1; NONAKA) teaches a projection system 30 which includes a light source 302, three mirrors 304a, 304b, and 304c, two dichroic mirrors 306a and 306b, the three liquid crystal display devices 308R, 308G, and 308B, a dichroic prism 310, the optical path deflector 20, a projection lens system 312, and a relay lens 314. The light source 302 is, for example, a halogen lamp, a mercury lamp, a light emitting diode (LED), or a semiconductor laser. A light source that emits white light is used as the light source 302. The optical path deflector 20 includes an optical member 202, which deflects light, a first frame section 204, which surrounds the side surface of the optical member 202, a second frame section 205, which separates from the first frame section 204 via longitudinal gaps 206Y and surrounds the side surface of the first frame section 204, a frame-shaped support section 208, which separates from the second frame section 205 via lateral gaps 206X and surrounds the side surface of the second frame 
Claim 4 is allowed as being dependent on claim 3.
As of claim 5, the closest prior art NONAKA et al. (US 2017/0299883 A1; NONAKA) teaches a projection system 30 which includes a light source 302, three mirrors 304a, 304b, and 304c, two dichroic mirrors 306a and 306b, the three liquid crystal display devices 308R, 308G, and 308B, a dichroic prism 310, the optical path deflector 20, a projection lens system 312, and a relay lens 314. The light source 302 is, for example, a halogen lamp, a mercury lamp, a light emitting diode (LED), or a 
Claim 6 is allowed as being dependent on claim 5.
a, 304b, and 304c, two dichroic mirrors 306a and 306b, the three liquid crystal display devices 308R, 308G, and 308B, a dichroic prism 310, the optical path deflector 20, a projection lens system 312, and a relay lens 314. The light source 302 is, for example, a halogen lamp, a mercury lamp, a light emitting diode (LED), or a semiconductor laser. A light source that emits white light is used as the light source 302. The optical path deflector 20 includes an optical member 202, which deflects light, a first frame section 204, which surrounds the side surface of the optical member 202, a second frame section 205, which separates from the first frame section 204 via longitudinal gaps 206Y and surrounds the side surface of the first frame section 204, a frame-shaped support section 208, which separates from the second frame section 205 via lateral gaps 206X and surrounds the side surface of the second frame section 205, longitudinal shaft sections 210Y, which are so provided as to link the first frame section 204 to the second frame section 205, and lateral shaft sections 210X, which are so provided as to link the second frame section 205 to the support section 208. Among the components described above, the optical member 202 is swung around the lateral shaft sections 210X and the longitudinal shaft sections 210Y, which serve as the axis of swing motion, so that the posture of the optical member 202 changes. When the posture of the optical member 202 changes, the exiting direction of the light having passed through the optical member 202 changes (position of optical path changes). The combined image light from the dichroic prism 310 can therefore be deflected in an arbitrary direction. NONAKA does not 
Claim 8 is allowed as being dependent on claim 7.
As of claim 9, the closest prior art NONAKA et al. (US 2017/0299883 A1; NONAKA) teaches a projection system 30 which includes a light source 302, three mirrors 304a, 304b, and 304c, two dichroic mirrors 306a and 306b, the three liquid crystal display devices 308R, 308G, and 308B, a dichroic prism 310, the optical path deflector 20, a projection lens system 312, and a relay lens 314. The light source 302 is, for example, a halogen lamp, a mercury lamp, a light emitting diode (LED), or a semiconductor laser. A light source that emits white light is used as the light source 302. The optical path deflector 20 includes an optical member 202, which deflects light, a first frame section 204, which surrounds the side surface of the optical member 202, a second frame section 205, which separates from the first frame section 204 via longitudinal gaps 206Y and surrounds the side surface of the first frame section 204, a frame-shaped support section 208, which separates from the second frame section 205 via lateral gaps 206X and surrounds the side surface of the second frame section 205, longitudinal shaft sections 210Y, which are so provided as to link the first frame section 204 to the second frame section 205, and lateral shaft sections 210X, which are so provided as to link the second frame section 205 to the support section 208. Among the components described above, the optical member 202 is swung around the lateral shaft sections 210X and the longitudinal shaft sections 210Y, which serve as the axis of swing motion, so that the posture of the optical 
As of claim 10, the closest prior art NONAKA et al. (US 2017/0299883 A1; NONAKA) teaches a projection system 30 which includes a light source 302, three mirrors 304a, 304b, and 304c, two dichroic mirrors 306a and 306b, the three liquid crystal display devices 308R, 308G, and 308B, a dichroic prism 310, the optical path deflector 20, a projection lens system 312, and a relay lens 314. The light source 302 is, for example, a halogen lamp, a mercury lamp, a light emitting diode (LED), or a semiconductor laser. A light source that emits white light is used as the light source 302. The optical path deflector 20 includes an optical member 202, which deflects light, a first frame section 204, which surrounds the side surface of the optical member 202, a second frame section 205, which separates from the first frame section 204 via longitudinal gaps 206Y and surrounds the side surface of the first frame section 204, a frame-shaped support section 208, which separates from the second frame section 205 via lateral gaps 206X and surrounds the side surface of the second frame section 205, longitudinal shaft sections 210Y, which are so provided as to link the first frame section 204 to the second frame section 205, and lateral shaft sections 210X, 
Claim 11 is allowed as being dependent on claim 10.
As of claim 12, the closest prior art NONAKA et al. (US 2017/0299883 A1; NONAKA) teaches a projection system 30 which includes a light source 302, three mirrors 304a, 304b, and 304c, two dichroic mirrors 306a and 306b, the three liquid crystal display devices 308R, 308G, and 308B, a dichroic prism 310, the optical path deflector 20, a projection lens system 312, and a relay lens 314. The light source 302 is, for example, a halogen lamp, a mercury lamp, a light emitting diode (LED), or a semiconductor laser. A light source that emits white light is used as the light source 302. The optical path deflector 20 includes an optical member 202, which deflects light, a first frame section 204, which surrounds the side surface of the optical member 202, a 
As of claim 14, the closest prior art NONAKA et al. (US 2017/0299883 A1; NONAKA) teaches a projection system 30 which includes a light source 302, three mirrors 304a, 304b, and 304c, two dichroic mirrors 306a and 306b, the three liquid crystal display devices 308R, 308G, and 308B, a dichroic prism 310, the optical path deflector 20, a projection lens system 312, and a relay lens 314. The light source 302 is, 
Claims 15-17 allowed as being dependent on claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art MIYASHITA (US 20180224692 A1) teaches an electro-optical device includes a plurality of mounting substrates connected to an electro-optical panel. A holder includes a first holder member and a second holder member that support an electro-optical panel from both sides. In addition, a holder includes a first heat dissipation plate portion and a second heat dissipation plate portion on both sides of a part where a first drive IC and a second drive IC are mounted, among a part where a plurality of mounting substrates overlap each other and extend. A second heat dissipation plate portion is configured integrally with a second holder member, and a first heat dissipation plate portion is configured separately from a first holder member and a second heat dissipation plate portion and is fixed to a second heat dissipation plate portion by a fixing unit such as a fixing member or the like;
- Prior Art Hirabayashi et al. (US 20110194037 A1) teaches an electro-optical device which includes an electro-optical panel including a display area. The electro-optical panel has an incidence face side that faces incident light from a light source and an opposite side which is opposite to the incidence face side. A holding member houses the electro-optical panel. A heat radiation member is provided at the opposite side of the electro-optical panel. A light-shielding plate is formed so as to at least partially surround the display area of the electro-optical panel. The light-shielding plate is provided so as to make contact with the holding member and the incidence face side of the electro-optical panel.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882